DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noji (US 2008/0203213 A1).
Regarding claim 6, Noji discloses a method of manufacturing a winding-type electronic component (Title; Abstract) comprising: allowing a rotatable chuck (13) to hold a core (7) having a winding core portion (9) and flange portions (“tip end side of the tooth 9”: extending from distal end of each of 9: fig. 1; pars. 0018, 0022 and 0039-0040); fixing (by placing the tip end of each of 5 and winding them) a portion of each of a plurality of windings (5) supplied from a nozzle (3) to one of the flange portions (figs. 3-4; pars. 0041-0042); and twisting the plurality of windings by rotating the chuck without rotating the nozzle (figs. 1-4; pars. 0041-0046).  
Note: In the instant claims, there are broadly recited terms and steps, which are not indefinite, but which are being interpreted reasonably broadly.  For instance, the word “windings” is usually associated with the portion of wires that has been wrapped around an object.  In these claims, it is apparent that the term is being used interchangeably to intend not only the commonly understood definition, but also is being used to refer only to wires prior to winding.  That is, in at least claim 6 the Applicant discloses “windings supplied from a nozzle”, however, no elements have been wound onto anything.  Accordingly, those “windings” are interpreted simply as being “wires” or “wires intended to be wound” or the like.  In addition, the “twisting” step is reasonably broadly held to encompass any steps wherein more than one wire is being manipulated in a circular fashion.  The claim does not actually recite that more than one wire is “twisted” together, and it would be improper for the Examiner to import such limitations from the specification into the claims.  Finally, the “fixing” term is also broad, and it is reasonably interpreted that wrapping wires around a core piece would fix those wires to the core piece and its associated structural features (e.g. flanges, electrodes, etc.) in the same manner that winding a string around a bobbin fixes the string to that bobbin until it is unwound.  That is, though the “fixing” step may encompass permanent bonding or mechanical/adhesive attachment, it does not currently require such steps or connections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noji, in view of Dinh et al. (US 2015/0206646 A1).
Regarding claim 1, Noji discloses a method of manufacturing a winding-type electronic component (Title; Abstract), comprising: providing a core (7) having a winding core portion (9) and flange portions (“tip end side of the tooth 9”: extending from distal end of each of 9) and a chuck (13) that holds the core (fig. 1; pars. 0018, 0022 and 0039-0040), fixing (by placing the tip end of each of 5 and winding them around 9) a portion of each of a plurality of windings supplied from a nozzle (3) to one of the flange portions (figs. 3-4; pars. 0041-0042); twisting the plurality of windings by rotating the chuck (fig. 4: (A) through (C); pars. 0058-0059); and winding the plurality of windings being twisted during twisting on the winding core portion (figs. 3A-3G; pars. 0042-0049).  Noji, however, does not explicitly disclose that winding the plurality of windings is performed subsequent to being twisted in the second (“twisting”) step on the winding core portion.
Dinh teaches that it is well known to perform a related method including a plurality of windings (306, 308) to be wound around a core (400) having a winding core portion (404) and flanges (402) (fig. 4; pars. 0051-0052 and 0060-0062), the method comprising at least: twisting (step 802) the plurality of windings (fig. 8; pars. 0073-0074); and winding (step 804) the plurality of windings twisted in the second (i.e. “twisting”) step on the winding core portion (fig. 8; pars. 0074-0075).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Noji to incorporate the winding after twisting of Dinh.  PHOSITA would have realized that the wires being twisted prior to winding would predictably allow for consistent twists and thus consistent electromagnetic fields of the product made.  This was considered a well-known technique and order of the operations at the time of filing, and there does not appear to be any indication that any surprising results came from this known order of operations or that any special steps were devised.  It would have been routine to use the obvious order of operations of Dinh in the method of Noji, and PHOSITA would have realized these predictable benefits without any need for experimentation.  
Regarding claim 3, the modified Noji teaches the method of claim 1 as detailed above, and Dinh further teaches that it is well known that the fixing of the portion of each of the plurality of windings is performed by pressing the plurality of windings against electrodes which are provided on the flange portions (par. 0057).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 4, the modified Noji teaches the method of claim 1 as detailed above, and Dinh further teaches that it is well known that the fixing of the portion of each of the plurality of windings is performed by hooking the plurality of windings to corner portions of the flange portions (par. 0057).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 5, the modified Noji teaches the method of claim 1 as detailed above, and Dinh further teaches that it is well known that the plurality of windings include three or more wires (fig. 4 and/or par. 0058).  In Dinh, there is disclosed the use of three or more wires (more than two wires, i.e. “windings”: par. 0058) and there are also shown more than two actual “windings” in each of the figures, including figure 4.  Please refer to claim 1 regarding rationale for combination of references.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noji in view of Dinh, further in view of Suzuki et al. (US 2004/0263285 A1).
Regarding claim 2, Noji in view of Dinh teaches all of the elements of the current invention as detailed above with respect to claim 1.  The modified Noji, however, does not appear to teach that the fixing of the portion of each of the plurality of windings is performed by thermally pressure-bonding the plurality of windings to electrodes provided on the flange portions.  
Suzuki teaches that it is well known to perform a related method of winding a plurality of windings (wires: 1, 2) around a core (10) including a winding core portion (11) (Title; Abstract; fig. 1); and wherein the fixing of the portion of each of the plurality of windings is performed by thermally pressure-bonding the plurality of windings to electrodes provided on the flange portions (figs. 1-2; pars. 0038 and 0065).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Noji to incorporate the heated compression (thermal contact) bonding of Suzuki.  The use of such connections is considered old and well-known in the art.  Though Noji and Dinh do not discuss the type of connection to the electrodes of the core, PHOSITA would have realized that they would have used soldering, thermal contact bonding, and the like, which are all considered equivalent expedients, as demonstrated by the disclosure of Suzuki.  The use of such bonds would have been predictably employed without any need for experimentation.  Such bonds were known to be easily applied, cheaply made, and reliable in service, and it would have been a routine matter to use the connections of Suzuki in the methods of Noji and Dinh.
Response to Arguments
Applicant’s amendments and arguments filed 01/24/2022, in response to the claim objection and 112(b) rejections are appreciated and are sufficient to overcome the objection and 112(b) rejection, both of which are hereby vacated.
Applicant's arguments filed 01/24/2022, with regards to the prior art rejections have been fully considered but they are not persuasive. Each of the Applicant’s arguments appears to rely to some extent upon reading limitations into the claims, though they are not currently recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., winding a plurality of windings with a plurality of wires that are twisted about one another, by rotating the chuck; emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner agrees that the wires of Noji are twisted together and then untwisted during the winding of those wires upon the core. Unfortunately, the claim does not require that a plurality of wires is twisted around one another, and that those twisted wires be wound around the core. What the claim does require is: a step of fixing a portion of the windings (to be) on the flange of the core; a step of twisting a plurality of windings (not a plurality of wires, though Noji shows that); and, a step of winding the windings which were previously twisted (in the twisting step). Noji has been shown to disclose all of those steps and the required structures. The Applicant is encouraged to amend the claims to positively recite that the originally recited “windings” comprise a plurality of wires, and that the twisting step causes the plurality of wires to be twisted about (or around) one another, and that the winding step is performed such that the twisted wires are wound about the core portion by rotating the chuck, such that the wires remain twisted about (or around) one another. These amendments would provide claim support for the applicant’s arguments and would apparently overcome a rejection to Noji.
To the best of the Examiner’s understanding, the arguments with respect to the 102 rejection of claim 6 to Noji, and the arguments regarding the 103 rejection of claim 1, are both based upon the interpretation discussed above, and are held to be addressed in full by the prior art rejections and the response to arguments herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maki (US 2018/0370752 A1) discloses a closely related method, wherein a plurality of wires (321, 322) are fixed to the flange(s) (311) of a core (300), and those wires are twisted around one another to form a twisted pair and the twisted pair is wound about the core (figs. 15-17).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729       


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729